cca_2018052509275153 id uilc number release date from sent friday date am to cc bcc subject re combat_zone sec_7508 and interest hello ------------ we suggest that irs appeals to enter into a closing_agreement with the taxpayer regarding the interest issue in tax_court cases settled by appeals there is normally no agreement entered into regarding interest due on a deficiency because the tax_court does not have jurisdiction over interest however the standard decision document in ccdm exhibit contains below_the_line stipulations that suggest interest is due and that it may be immediately assessed therefore a closing_agreement regarding interest as part of the settlement of the deficiencies looks like a good way to resolve the issue now these are the relevant below_the_line stipulations in an ordinary tax_court decision document it is stipulated that the court may enter the foregoing decision it is further stipulated that interest will be assessed as provided by law on the deficiencies and additions to tax due from petitioner it is further stipulated that effective upon the entry of the decision by the court petitioner waives the restriction contained in sec_6213 prohibiting assessment and collection of the deficiencies and additions to tax plus statutory interest until the decision of the tax_court has become final we don’t see a need to use the email process that’s good for identifying affected taxpayers but seems to serve no purpose when we already have open communication with the representative hope that helps
